Exhibit 10.3
 
[logo.jpg]
Effective as of January 1, 2016
 


 
Mr. Mitchell J. Nelson
134 East 80th Street
New York, NY  10075


Dear Mr. Nelson,


Reference is made to that certain Employment Agreement dated as of September 8,
2011 (the “Employment Agreement”) by and between you and Viggle Inc. (the
“Employer”), pursuant to which you are employed as Executive Vice President of
the Employer.  Defined terms used in this Letter Agreement and not defined
herein shall have the meanings ascribed to them in the Employment Agreement.
 
The purpose of this letter agreement (the “Letter Agreement”) is to amend the
Employment Agreement effective immediately and redefine some of the terms and
conditions of your continued employment with the Employer.  Accordingly, in
consideration of the terms and provisions hereof, the Employment Agreement is
hereby amended, effective immediately, as follows:
 
1.           Section 2(a) of the Employment Agreement shall be deleted and
replaced with the following:
 
“2(a)           During Executive’s employment with the Employer, Executive is
expected devote one-third (1/3) of Executive’s full-time best efforts and
business time and attention to the business of the Employer, provided, however
that Employer acknowledges and agrees that during the Term, Executive may devote
the remaining portion of his business time to other business commitments,
provided, however that: (i) such activities do not conflict with the business of
the Employer or any of its subsidiaries, (ii) such activities do not interfere,
directly or indirectly, with the performance of Executive’s obligations under
this Employment Agreement, and (iii) such activities do not result in a breach
by the Employer of any non-competition or any other similar type of agreement to
which the Employer or any of its subsidiaries may be a party.  Executive
understands that at all times he is employed as an exempt employee and
therefore, he is not entitled to overtime wages for services performed on behalf
of the Employer or its affiliates.”
 
2.           Section 6 of the Employment Agreement shall be amended to delete
Section 6.1 and insert the following new Section 6.1:
 
“6.1           During the Term, the Employer shall pay to the Executive an
initial annualized base salary (as such annual base salary, as it may be
increased from time to time, the “Base Salary”), payable in equal installments
during each Employment Year equal to One Hundred Fifty Thousand Dollars
($150,000), payable in accordance with the Employer’s ordinary payroll
practices.”
 
 
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 


 
All other terms and conditions of the Employment Agreement shall remain in full
force and effect.
 
This Letter Agreement shall be governed by and construed under the laws of the
State of New York (without regard to conflict of law provisions thereof).  No
party hereto may assign its rights in whole or in part or delegate its
obligations in whole or in part under this Letter Agreement without the written
consent of the other party hereto.  Except as provided herein, the Employment
Agreement shall remain in full force and effect.  The Employment Agreement, as
amended by this Letter Agreement, constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous oral or written understandings and agreements between
the parties hereto with respect to the subject matter hereof. This Letter
Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, their successors and permitted assigns (as well as their heirs
and estates, if applicable).
 
If the foregoing correctly sets forth our understanding, please execute this
Letter Agreement in the space provided below.
 
 

   
Sincerely,
              VIGGLE INC.          
 
By:    
/s/ Tom McLean     Name:    Tom McLean     Title:     General Counsel          

                                                
 


 
Accepted and agreed to this ____ day of January 2016:
 


 


/s/ Mitchell J. Nelson
Mitchell J. Nelson

 

--------------------------------------------------------------------------------

 